 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 JAMES WILLIAMS,                                        Case No.: 2:16-cv-03020-APG-NJK

 4          Plaintiff                                      Order Accepting Report and
                                                      Recommendation and Denying Motion for
 5 v.                                                           Leave to Amend

 6 LAS VEGAS METROPOLITAN POLICE                                   [ECF Nos. 34, 39]
   DEPARTMENT, et al.,
 7
        Defendants
 8

 9         Plaintiff James Williams moved for leave to amend his complaint. ECF No. 34. On

10 September 23, 2019, Magistrate Judge Koppe recommended I deny Williams’ motion. ECF No.

11 39. Williams did not file an objection. Thus, I am not obligated to conduct a de novo review of

12 the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de

13 novo determination of those portions of the report or specified proposed findings to which

14 objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en

15 banc) (“the district judge must review the magistrate judge’s findings and recommendations de

16 novo if objection is made, but not otherwise” (emphasis in original)).

17         IT IS THEREFORE ORDERED that Magistrate Judge Koppe’s report and

18 recommendation (ECF No. 39) is accepted and plaintiff James Williams’ motion for leave to

19 amend (ECF No. 34) is DENIED.

20         DATED this 15th day of October, 2019.

21

22
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
23
